People v Henderson (2016 NY Slip Op 06102)





People v Henderson


2016 NY Slip Op 06102


Decided on September 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2011-06470
 (Ind. No. 10-00241)

[*1]The People of the State of New York, respondent,
vTed Henderson, appellant.


Gary E. Eisenberg, New City, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered June 8, 2011, convicting him of rape in the third degree (five counts), criminal sexual act in the third degree (four counts), sexual abuse in the third degree (two counts), and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the evidence supporting his convictions was legally insufficient is partially unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633). Contrary to the defendant's contention, any inconsistencies in the complainant's testimony were not of such magnitude as to render the testimony incredible or unreliable (see People v Gurgov, 129 AD3d 989, 990; People v Fernandez, 115 AD3d 977, 978).
The defendant's contention that the County Court erred in permitting the People to elicit evidence of his prior bad acts involving the complainant is unpreserved for appellate review (see CPL 470.05[2]; People v Laracuente, 21 AD3d 1389, 1390). In any event, the contention is without merit (see People v Dorm, 12 NY3d 16, 19; People v Molineux, 168 NY 264, 291). The court providently exercised its discretion in admitting the evidence as relevant background material to enable the court to understand the defendant's relationship with the complainant (see People v Walters, 127 AD3d 889, 889; People v Fonseca, 121 AD3d 915; People v Bermejo, 77 AD3d 965, 965; People v Davis, 169 AD2d 774, 775).
Contrary to the defendant's contentions, his right of confrontation (see US Const Sixth Amend) was not violated by the admission of the final DNA testing lab report and other documentation relating to the DNA testing. A forensic scientist with the New York State Police Forensic Investigation Center who testified at the trial was the analyst who developed the DNA profiles taken from the evidence, developed the DNA profiles taken from buccal swab samples provided from the defendant and the complainant, and conducted the actual analysis and interpretation of the data contained in the report. Thus, the defendant's right of confrontation was not violated (see People v John, 27 NY3d 294; People v Fernandez, 115 AD3d at 978-979; People v Fucito, 108 AD3d 777, 777-778; People v Pitre, 108 AD3d 643, 644; People v Washington, 108 AD3d 576, 577; People v Thompson, 70 AD3d 866, 866-867).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit.
HALL, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court